Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 1/27/2022 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-142128.
	JP 2013-142128 discloses isocyanate prepolymers prepared from a polyether polyol comprising an anhydrosugar alcohol-alkylene glycol as claimed in amounts as claimed and polyisocyanate, as well as .    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(2014/0336296) in view of JP 2013-142128 .
	Kim et al. discloses two component compositions for forming polyurethane foams comprising polyols, catalyst, surfactant, blowing agent and other additives as claimed and an isocyanate prepolymer (see abstract,  Figures, and paragraphs [0050]-[0089]).
	Kim et al. differs from claims in that prepolymers formed from an anhydrosugar alcohol-alkylene glycol as claimed are not required.  However,  JP 2013-142128 discloses isocyanate prepolymers prepared from a polyether polyol comprising an anhydrosugar alcohol-alkylene glycol as claimed to be known and useful in forming polyurethanes (see abstract, description and Examples).   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any prepolymer, including the prepolymer of JP 2013-142128 as a prepolymer in forming the preparations of Kim et al.                      for the purpose of forming acceptably developed products in order to arrive at the products of .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayes et al., Gallagher et al., Ryu et al., Gillet and Im et al. are cited for their disclosures of relevant monomers, polymers  and preparations in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/           Primary Examiner, Art Unit 1765